Exhibit 99 PFIZER REPORTS THIRD-QUARTER 2013 RESULTS § Third-Quarter 2013 Reported Revenues(1) of $12.6 Billion § Third-Quarter 2013 Adjusted Diluted EPS(2) of $0.58 and Reported Diluted EPS(1) of $0.39 § Repurchased $3.8 Billion and $13.1 Billion of Common Stock in Third-Quarter and to Date in 2013, Respectively § Narrowed Ranges for Certain 2013Financial Guidance Components NEW YORK, N.Y., Tuesday, October 29, 2013 – Pfizer Inc. (NYSE: PFE) reported financial results for third-quarter 2013.As a result of the full disposition of Zoetis(3) on June24, 2013, the financial results of the Animal Health business are reported as a discontinued operationin the condensed consolidated statements of income for year-to-date 2013, and third-quarter and year-to-date 2012.Results and guidance are summarized below. OVERALL RESULTS ($ in millions, except per share amounts) Third-Quarter Year-to-Date Change Change Reported Revenues(1) $ $ (2%) $ $ (7%) Adjusted Income(2) 3% (6%) Adjusted Diluted EPS(2) 16% 1% Reported Net Income(1) (19%) * Reported Diluted EPS(1) (9%) * * Calculation not meaningful. BUSINESS UNIT(4) REVENUES ($ in millions) Favorable/(Unfavorable) Third-Quarter Year-to-Date % Change % Change Total Oper. Total Oper. Specialty Care $ $ (2%) (1%) $ $ (6%) (4%) Primary Care (10%) (8%) (16%) (14%) Emerging Markets 2% 5% 2% 5% Established Products (4%) (1%) (11%) (8%) Consumer Healthcare 1% 1% 5% 5% Oncology 24% 26% 25% 28% Other(5) 56 * * 36% 36% Total $ $ (2%) $ $ (7%) (5%) * Calculation not meaningful. 1 SELECTED ADJUSTED COSTS AND EXPENSES(2) ($ in millions) (Favorable)/Unfavorable Third-Quarter Year-to-Date % Change % Change Total Oper. Total Oper. Cost of Sales(2) $ $ (2%) 2% $ $ (3%) 1% Percent of Revenues(2) 17.3% 17.1% N/A N/A 17.4% 16.7% N/A N/A SI&A Expenses(2) (3%) (1%) (6%) (5%) R&D Expenses(2) (12%) (12%) (6%) (6%) Total $ $ (5%) (3%) $ $ (5%) (3%) Effective Tax Rate(2) 27.6% 28.0% 27.4% 28.4% The ranges for certain components of the financial guidance have been narrowed as set forth below. Adjusted Revenues(2) $50.8 to $51.8 billion (previously $50.8 to $52.8 billion) Adjusted Cost of Sales(2) as a Percentage of Adjusted Revenues(2) 18.0% to 18.5% (previously 18.0% to 19.0%) Adjusted SI&A Expenses(2) $14.2 to $14.7 billion (previously $14.2 to $15.2 billion) Adjusted R&D Expenses(2) $6.3 to $6.6 billion (previously $6.1 to $6.6 billion) Adjusted Other (Income)/Deductions(2) Approximately $400 million (previously approximately $800 million) Effective Tax Rate on Adjusted Income(2) Approximately 28.0% Reported Diluted EPS(1) $3.05 to $3.15 (previously $3.07 to $3.22) Adjusted Diluted EPS(2) $2.15 to $2.20 (previously $2.10 to $2.20) EXECUTIVE COMMENTARY Ian Read, Chairman and Chief Executive Officer, stated, “Overall, I am very pleased with our continued and steady progress, on many fronts, to drive greater value for our shareholders.We continue to generate solid financial results on an operational basis, despite the impact of product losses of exclusivity and the ongoing expiration of the Spiriva collaboration in certain countries as well as the challenging operating environment.Within our innovative businesses, during third-quarter 2013, revenues from our Oncology business increased 26% operationally due to the continued strong performance of new products, primarily Inlyta and Xalkori in several major markets.In addition, other key patent-protected products performed well operationally, notably Lyrica, which grew 11%, and Celebrex, which grew 13%.With regard to recently launched products, Eliquis prescription trends continue to improve, and we recently began our direct-to-consumer campaign in the U.S.; in addition, Xeljanz continues to perform in line with our expectations.” 2 “Over the next several months, we expect to report key clinical data read-outs that will more clearly characterize the strength of our late-stage pipeline.These data read-outs will be across a broad range of both additional indications for currently marketed products and novel compounds, including Prevnar 13 in adults, Xeljanz (psoriasis), dacomitinib, palbociclib, and the staphylococcus aureus vaccine, among others.In addition, we have just initiated a phase 3 program for bococizumab (RN316), our PCSK9 inhibitor for LDL cholesterol reduction, and are initiating a phase 3 program with our collaboration partner Merck for ertugliflozin, our SGLT2 inhibitor for the treatment of type 2 diabetes.We also plan to begin a phase 3 program for our biosimilar of Herceptin for metastatic breast cancer in the next few months.In addition, we are planning to continue development of tanezumab for the treatment of osteoarthritis, chronic low back pain and cancer pain, and have just entered into a collaboration agreement with Eli Lilly & Company to jointly develop and globally commercialize tanezumab,” Mr. Read concluded. Frank D’Amelio, Chief Financial Officer, stated, “For the first nine months of 2013, our financial performance has been in line with our expectations.Given these results and our continued confidence in the business, we are narrowing the ranges for certain components of our 2013 financial guidance.Also, with our continued strong operating cash flow and proceeds generated from the separations of our Nutrition and Animal Health businesses, we continue to expect to repurchase in the mid-teens of billions of dollars of our common stock this year, with $13.1 billion repurchased through October 28.Additionally, we will pay approximately $6.5 billion in dividends.” QUARTERLY FINANCIAL HIGHLIGHTS (Third-Quarter 2013 vs. Third-Quarter 2012) § Reported revenues(1) decreased $310 million, or 2%, which reflects an operational decline of $38 million, or less than 1%, and the unfavorable impact of foreign exchange of $272 million, or 2%.The operational decrease was primarily the result of the continued erosion for branded Lipitor in the U.S., developed Europe and certain other markets.Additionally, revenues were negatively impacted by other product losses of exclusivity, the ongoing expiration of the Spiriva collaboration in certain countries, decreased government purchases of Prevnar and Enbrel in certain emerging markets, and various other events.Revenues were positively impacted by the overall growth of Lyrica, Enbrel, Inlyta and Xalkori, as well as Celebrex and Xeljanz in the U.S.In addition, reported revenues(1) included $67 million from the transitional manufacturing and supply agreements with Zoetis(3). § Business unit revenues were impacted by the following: 3 - Specialty Care:Revenues declined 1% operationally, primarily due to the shift in the reporting of Geodon and Revatio revenues in the U.S. and Xalabrands revenues in developed Europe and Australia to the Established Products unit beginning January 1, 2013, which was largely offset by the growth of Enbrel, as well as Prevnar and Xeljanz in the U.S. - Primary Care:Revenues decreased 8% operationally, primarily due to the shift in the reporting of Lipitor revenues in developed Europe and Australia to the Established Products unit beginning January 1, 2013, as well as certain other product losses of exclusivity in various markets, including Viagra in most major markets in Europe in June 2013 and Lyrica in Canada in February 2013, and the termination of the co-promotion agreement for Aricept in Japan in December 2012.Additionally, in the U.S. and certain European countries, the co-promotion collaboration for Spiriva is in its final year, which, per the terms of the collaboration agreement, has resulted in a decline in Pfizer’s share of Spiriva revenues; and in Australia, Canada and certain other European countries, the Spiriva collaboration has terminated.These declines were partially offset by the strong performance of Celebrex, Chantix, EpiPen, Premarin and Pristiq in the U.S. as well as Lyrica. - Emerging Markets:Revenues grew 5% operationally, primarily due to volume growth in China, most notably Lipitor, which was partially offset by the impact of the transfer of certain product rights to the Pfizer-Hisun joint venture in first-quarter 2013.Revenues were also negatively impacted by decreased government purchases ofPrevnar and Enbrel,as well as government cost-containment measures, in certain other emerging markets.Full-year 2013 operational revenue growth in emerging markets is expected to be a mid-single-digit percentage. - Established Products:Revenues decreased 1% operationally.This performance was driven by the benefit of revenues from products in certain markets that were shifted to the Established Products unit from other business units beginning January 1, 2013, including Lipitor in developed Europe and Australia, as well as the contribution from the collaboration with Mylan Inc. to market generic drugs in Japan.Revenues were unfavorably impacted by the continued erosion of branded Lipitor in the U.S. and Japan. - Consumer Healthcare: Revenues increased 1% operationally, primarily due to strong international growth for Centrum as a result of several recent product launches and increased promotional activities in key markets, as well as growth of Emergen-C in the U.S. due to expanded distribution and promotional activities. This growth was partially offset by declines in sales of respiratory and other products in certain international markets due to unfavorable seasonal conditions compared with the year-ago quarter. 4 - Oncology: Revenues increased 26% operationally, driven by the continued solid uptake of new products, most notably Inlyta and Xalkori in several major markets. Inlyta’s market share continues to increase as patient feedback has been positive both in terms of efficacy and tolerability, and as pricing and reimbursement are being granted in developed Europe. Xalkori prescriptions and new patient starts also continue to increase, driven by initiatives established to improve molecular testing and identify the appropriate patients for this medicine. § Adjusted cost of sales, adjusted SI&A expenses and adjusted R&D expenses(2) in the aggregate decreased $341 million, or 5%, primarily reflecting the benefits of cost-reduction and productivity initiatives, the non-recurrence of the $250 million payment included in adjusted R&D expenses(2) in the year-ago quarter to obtain the exclusive global over-the-counter rights to Nexium, and thefavorable impact of foreign exchange, partially offset by adjusted SI&A expenses(2) to support several new product launches.The increase in Adjusted cost of sales(2) on an operational basis compared with the same period last year reflects a shift in product mix. § The effective tax rate on adjusted income(2) declined 0.4 percentage point to 27.6% from 28.0%.This decline was primarily due to the jurisdictional mix of earnings and the extension of the U.S. research and development tax credit that was signed into law in January 2013, partially offset by the non-recurrence of favorable audit settlements with foreign jurisdictions for multiple years in the year-ago quarter. § The diluted weighted-average shares outstanding declined by approximately 852 million shares, due to the company’s ongoing share repurchase program and the first full-quarter impact of the Zoetis(3) exchange offer, which was completed on June 24, 2013. § In addition to the aforementioned factors, third-quarter 2013 reported earnings were favorably impacted by lower charges related to legal matters, lower acquisition-related costs and lower purchase accounting adjustments.Reported earnings were unfavorably impacted by an increased effective tax rate, increased asset impairments and other related charges as well as the non-recurrence of the income from discontinued operations attributable to the company’s Animal Health and Nutrition businesses in the year-ago quarter.The effective tax rate on reported income(1) increased in third-quarter 2013 in comparison with the year-ago quarter primarily due to the non-recurrence of favorable settlements in the year-ago quarter with the U.S. Internal Revenue Service, as well as foreign jurisdictions, related to audits for multiple tax years. 5 RECENT NOTABLE DEVELOPMENTS Product Developments § Prevnar - Pfizer announced the completion of pneumonia case accrual in the Community-Acquired Pneumonia Immunization Trial in Adults (CAPiTA) 65 years of age and older, which was designed to evaluate whether Prevnar 13is effective in preventing community-acquired pneumonia caused by the 13 pneumococcal serotypes included in the vaccine. The top-line results are expected to be reported in early 2014. - The European Commission (EC) approved Prevnar 13 for an expanded indication to include adults aged 18 to 49 years for active immunization for the prevention of invasive disease caused by vaccine-type Streptococcus pneumoniae.The EC is the first regulatory authority to approve Prevnar 13 to offer protection against invasive disease at all stages of life. § Xeljanz - The phase 3 Xeljanz psoriasis program continues to progress.The top-line results were announced from the first two (OPT Compare and OPT Retreatment) of five phase 3 clinical trials in adults with moderate-to-severe chronic plaque psoriasis.In OPT Compare, Xeljanz met the primary endpoint of non-inferiority to high-dose Enbrel at the 10 mg twice-daily (BID) dose, but did not at the 5 mg BID dose.In OPT Retreatment, Xeljanz met the primary efficacy endpoints at the 5 and 10 mg BID doses by demonstrating that a greater proportion of patients continuing Xeljanz treatment maintained their response during the treatment-withdrawal phase compared to patients who switched to placebo.Additionally, among patients who lost an adequate response, many were able to recapture their response upon retreatment with Xeljanz.No new safety signals were observed in these two studies. - The Committee for Medicinal Products for Human Use (CHMP) of the European Medicines Agency (EMA) confirmed its prior negative opinion for Xeljanz for the treatment of adult patients with moderate-to-severe active RA.The company is currently evaluating the feedback from the CHMP, will determine next steps to resubmit a Marketing Authorization Application to the EMA and anticipates that this will result in a several-year delay. § Eliquis The U.S. Food and Drug Administration (FDA) accepted for review a supplemental new drug application for Eliquis for the prophylaxis of deep vein thrombosis, which may lead to pulmonary embolism, in adult patients who have undergone hip or knee replacement surgery.The PDUFA date for a decision by the FDA is March 15, 2014. § Duavee The FDA has approved Duavee (0.45 mg/20 mg tablets), a novel therapy for women with a uterus, for the treatment of moderate-to-severe vasomotor symptoms associated with menopause and the prevention of postmenopausal osteoporosis.Duavee is expected to be available in the U.S. in first-quarter 2014. 6 Pipeline Developments § Palbociclib A phase 3 trial (Study 1023, PALOMA-3) in advanced recurrent breast cancer recently began enrolling patients.This is a randomized global study that will evaluate palbociclib in combination with fulvestrant versus placebo plus fulvestrant in prolonging investigator-assessed, progression-free survival in women with hormone receptor positive (HR+), human epidermal growth factor receptor 2 negative (HER2-) advanced breast cancer whose disease has progressed after prior endocrine therapy. § Bococizumab (RN316) The phase 3 program was initiated for the PCSK9monoclonal antibody to lower LDL cholesterol. This is a global program in more than 22,000 patients, which includes multiple lipid-lowering studies as well as two cardiovascular outcomes studies. This program includes the broadest range of high-risk patients including a focus on patients in greatest need of LDL-lowering. § Ertugliflozin Pfizer incollaboration with Merck is initiating a phase 3 program for the SGLT2 inhibitor for the treatment of type 2 diabetes. § Tanezumab Pfizer is planning to continue development of tanezumab for the treatment of osteoarthritis, chronic low back pain and cancer pain, and has just entered into a collaboration agreement with Eli Lilly & Company to jointly develop and globally commercialize tanezumab, which provides that Pfizer and Lilly will equally share product development expenses as well as potential revenues and certain product-related costs. The tanezumab program currently is subject to a partial clinical hold by the FDA pending submission of nonclinical data to theFDA.Pfizer anticipates submitting that data in the first half of 2014.Under the agreement with Lilly, Pfizer is eligible to receive certain payments from Lilly upon the achievement of specified clinical, regulatory and commercial milestones, including an upfront payment that is contingent upon the parties continuing in the collaboration after receipt of the FDA’s response to the submission of the nonclinical data. Both Pfizer and Lilly have the right to terminate the agreement under certain conditions. Other Developments § Pfizer announced plans to internally separate its commercial operations into three businesses, which will be called the Global Innovative Pharmaceutical business, the Global Vaccines, Oncology and Consumer Healthcare business, and the Global Established Pharmaceutical business.Each of the three businesseswill include developed markets and emerging markets.In most countries, the changes will be implemented in fiscal 2014.Beginning with first-quarter 2014 financial results, the company will provide greater financial transparency for each of these three businesses, which will include a 2014 baseline management view of profit and loss for each business. 7 For additional details, see the attached financial schedules, product revenue tables and disclosure notice. “Reported Revenues” is defined as revenues in accordance with U.S. generally accepted accounting principles (GAAP).“Reported Net Income” is defined as net income attributable to Pfizer Inc. in accordance with U.S. GAAP.“Reported Diluted EPS” is defined as reported diluted EPS attributable to Pfizer Inc. common shareholders in accordance with U.S. GAAP. “Adjusted Income” and its components and “Adjusted Diluted Earnings Per Share (EPS)” are defined as reported U.S. GAAP net income(1) and its components and reported diluted EPS(1) excluding purchase accounting adjustments, acquisition-related costs, discontinued operations and certain significant items.Adjusted Revenues, Adjusted Cost of Sales, Adjusted Selling, Informational and Administrative (SI&A) expenses, Adjusted Research and Development (R&D) expenses and Adjusted Other (Income)/Deductions are income statement line items prepared on the same basis, and, therefore, components of the overall adjusted income measure.As described under Adjusted Income in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of Pfizer’s Quarterly Report on Form 10-Q for the fiscal quarter endedJune 30, 2013, management uses adjusted income, among other factors, to set performance goals and to measure the performance of the overall company.We believe that investors’ understanding of our performance is enhanced by disclosing this measure.See the accompanying reconciliations of certain GAAP reported to non-GAAP adjusted information for the third quarter and first nine months of 2013 and 2012, as well as reconciliations of full-year 2013 guidance for adjusted income and adjusted diluted EPS to full-year 2013 guidance for reported net income(1) and reported diluted EPS(1).The adjusted income and its components and adjusted diluted EPS measures are not, and should not be viewed as, substitutes for U.S. GAAP net income and its components and diluted EPS. On June 24, 2013, Pfizer completed the full disposition of Zoetis, Inc. (Zoetis) and, as a result, Pfizer reports the financial results of its Animal Health business as a discontinued operation in the condensed consolidated statements of income for year-to date 2013, and third-quarter and year-to-date 2012. For a description of the revenues in each business unit, see Note 13 to Pfizer’s condensed consolidated financial statements included in Pfizer’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2013. Other represents revenues generated from Pfizer CentreSource, Pfizer’s contract manufacturing and bulk pharmaceutical chemical sales organization, and includes, in 2013, revenues related to our transitional manufacturing and supply agreements with Zoetis(3). The 2013 financial guidance reflects the following: § The financial results of the Animal Health business from January 1, 2013 to June 24, 2013, as well as the gain on disposal of Zoetis(3), are presented as a discontinued operation.As a result, they have been excluded from all components of the financial guidance except Reported Net Income(1) and Reported Diluted EPS(1).Reported Net Income(1) and Reported Diluted EPS(1) guidance includes the gain on disposal of Zoetis(3), as well as the financial results of the Animal Health business as follows: 8 - January 1, 2013 to February 6, 2013: 100% of Zoetis(3) financial results are included - February 7, 2013 to June 24, 2013: 80.2% of Zoetis(3)financial results are included; 19.8% of Zoetis(3) financial results are excluded, as this interest in Zoetis(3) was no longer owned by Pfizer - June 24, 2013 through December 31, 2013: no actual or projected financial results of Zoetis(3) are included In addition, revenues and cost of sales from the transitional manufacturing and supply agreements with Zoetis(3) have been excluded from the applicable Adjusted components of the financial guidance. § The weighted-average shares outstanding used in the computation of Adjusted(2) and Reported(1) Diluted EPS guidance reflects the reduction in shares of Pfizer’s outstanding common stock as a result of the Zoetis(3) exchange offer.Since this reduction occurred on June 24, 2013, Adjusted(2) and Reported(1) Diluted EPS guidance reflects only a partial-year benefit. § Reported Diluted EPS(1) guidance includes the income from a litigation settlement with Teva Pharmaceutical Industries Ltd. and Sun Pharmaceutical Industries Ltd. for patent-infringement damages resulting from their “at-risk” launches of generic Protonix in the U.S. § Does not assume the completion of any business development transactionsnot completed as of September 29, 2013, including any one-time upfront payments associated with such transactions. § Excludes the potential effects of the resolution of litigation-related matters not substantially resolved as of September 29, 2013. § Exchange rates assumed are a blend of the actual exchange rates in effect through September 29, 2013 and the mid-October 2013 exchange rates for the remainder of the year. § Reconciliation of the 2013 Adjusted Income(2) and Adjusted Diluted EPS(2) guidance to the 2013 Reported Net Income Attributable to Pfizer Inc. and Reported Diluted EPS Attributable to Pfizer Inc. common shareholders guidance: ($ in billions, except per share amounts) Income/(Expense) Net Income Diluted EPS Adjusted income/diluted EPS(2) guidance $14.8 - $15.2 $2.15 - $2.20 Purchase accounting impacts of transactions completed as of September 29, 2013 Acquisition-related costs (0.4 - 0.5) (0.06 - 0.07) Non-acquisition-related restructuring costs (0.6 - 0.8) (0.09 - 0.13) Certain other items incurred through September 29, 2013 Discontinuedoperations Reported net income attributable to Pfizer Inc./diluted EPS(1) guidance $21.2 - $21.9 $3.05 - $3.15 Contacts: Media Investors Joan Campion Chuck Triano Suzanne Harnett 9 PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME(1) (UNAUDITED) (millions, except per common share data) Third-Quarter % Incr. / Nine Months % Incr. / (Decr.) (Decr.) Revenues $ Costs and expenses: Cost of sales(2) Selling, informational and administrative expenses(2) Research and development expenses(2) Amortization of intangible assets(3) Restructuring charges and certain acquisition-related costs Other (income)/deductions––net(4) ) * Income from continuing operations before provision for taxes on income 27 38 Provision/(benefit) for taxes on income(5) ) * * Income from continuing operations 16 Discontinued operations––net of tax 11 * Net income before allocation to noncontrolling interests * Less: Net income attributable to noncontrolling interests 9 6 50 63 22 * Net income attributable to Pfizer Inc. $ * Earnings per common share––basic: Income from continuing operations attributable to Pfizer Inc. common shareholders $ 26 Discontinued operations––net of tax - * * Net income attributable to Pfizer Inc. common shareholders $ * Earnings per common share––diluted: Income from continuing operations attributable to Pfizer Inc. common shareholders $ 25 Discontinued operations––net of tax - * * Net income attributable to Pfizer Inc. common shareholders $ * Weighted-average shares used to calculate earnings per common share: Basic Diluted * Calculation not meaningful. See next page for notes (1) through (5). EPS amounts may not add due to rounding. 10 PFIZER INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) The financial statements present the three and nine months ended September 29, 2013 and September 30, 2012. Subsidiaries operating outside the United States are included for the three and nine months ended August 25, 2013 and August 26, 2012. On June 24, 2013, we completed the full disposition of our Animal Health business (Zoetis) and recognized a gain of approximately $10.5 billion (pre-tax) related to this disposal in Discontinued operations––net of tax for the nine months ended September 29, 2013. The operating results of this business are reported as Discontinued operations––net of tax for the nine months ended September 29, 2013 and three and nine months ended September 30, 2012. On November 30, 2012, we completed the sale of our Nutrition business. The operating results of this business are reported as Discontinued operations––net of tax for the three and nine months ended September 30, 2012. The financial results for the three and nine months ended September 29, 2013 are not necessarily indicative of the results which could ultimately be achieved for the full year. Exclusive of amortization of intangible assets, except as discussed in footnote (3) below. Amortization expense related to finite-lived acquired intangible assets that contribute to our ability to sell, manufacture, research, market and distribute products, compounds and intellectual property is included in Amortization of intangible assets as these intangible assets benefit multiple business functions. Amortization expense related to intangible assets that are associated with a single function is included inCost of sales, Selling, informational and administrative expenses or Research and development expenses, as appropriate. Other (income)/deductions––net include the following: Third-Quarter Nine Months (millions of dollars) Interest income(a) $ ) $ ) $ ) $ ) Interest expense(a) Net interest expense Royalty-related income ) Patent litigation settlement (income)/expense(b) 9 - ) - Other legal matters, net(c) 1 ) Gain associated with the transfer of certain product rights to an equity-method investment(d) - - ) - Net gain on asset disposals ) Certain asset impairments and related charges(e) 14 Costs associated with the Zoetis IPO(f) - 32 18 93 Other, net ) 62 24 Other (income)/deductions––net $ $ $ ) $ (a) Interest income decreased in the third quarter of 2013 as portfolio maturities were invested at lower rates; however, during the first nine months of 2013, interest income increased due to higher cash and investment balances.Interest expense decreased in the third quarter and first nine months of 2013 due to lower outstanding debt, refinancings and lower rates, and the benefit of the conversion of some fixed-rate liabilities to floating-rate liabilities. (b) Reflects income from a litigation settlement with Teva Pharmaceutical Industries Ltd. and Sun Pharmaceutical Industries Ltd. for patent-infringement damages resulting from their "at-risk" launches of generic Protonix in the United States. (c) In the first nine months of 2013, primarily includes an $80 million insurance recovery related to a certain litigation matter. In the third quarter of 2012, primarily includes a $491 million charge related to the resolution of an investigation by the U.S. Department of Justice into Wyeth's historical promotional practices in connection with Rapamune.In the first nine months of 2012, primarily includes the aforementioned $491 million charge related to Rapamune, a $450 million settlement of a lawsuit by Brigham Young University related to Celebrex, and charges for hormone-replacement therapy litigation. (d) In the first nine months of 2013, represents the gain associated with the transfer of certain product rights to Pfizer's 49%-owned equity-method investment in China. (e) In the third quarter of 2013, primarily includes a loss on an option to acquire the remaining interest in a 40%-owned generics company in Brazil (approximately $220 million), as well as an impairment charge related to an in-process research and development (IPR&D) compound. In the first nine months of 2013, also includes impairment charges related to developed technology (for use in the development of bone and cartilage) acquired in connection with our acquisition of Wyeth and two additional IPR&D compounds. In the first nine months of 2012, primarily includes impairment charges related to certain intangible assets acquired in connection with our acquisitions of Wyeth and King Pharmaceuticals Inc. (King), including IPR&D intangible assets. (f) Costs incurred in connection with the initial public offering (IPO) of an approximate 19.8% ownership interest in Zoetis.Includes expenditures for banking, legal, accounting and similar services. The Provision/(benefit) for taxes on income for the third quarter and first nine months of 2012 was favorably impacted by a $1.1 billion settlement (representing tax and interest) with the U.S. Internal Revenue Service (IRS) related to audits for multiple tax years, as well as the resolution of foreign audits pertaining to multiple tax years. 11 PFIZER INC. AND SUBSIDIARY COMPANIES RECONCILIATION OF GAAP REPORTED TO NON-GAAP ADJUSTED INFORMATION CERTAIN LINE ITEMS (UNAUDITED) (millions of dollars, except per common share data) Quarter Ended September 29, 2013 Purchase Acquisition- Certain GAAP Accounting Related Discontinued Significant Non-GAAP Reported(1) Adjustments Costs(2) Operations Items(3) Adjusted(4) Revenues $ $
